Citation Nr: 0843669	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-23 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In September 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The Board notes that in September 2007 (after certification 
of the case to the Board) the veteran submitted additional 
evidence directly to the Board.  As the veteran also 
submitted a waiver of RO jurisdiction, the Board may consider 
this evidence in the first instance.  See 38 C.F.R. § 20.1304 
(2008).


FINDINGS OF FACT

1.  The veteran is current diagnosed with bilateral hearing 
loss and tinnitus.

2.  There is no competent medical evidence associating the 
veteran's bilateral hearing loss with the veteran' active 
service.

3.  There is no competent medical evidence associating the 
veteran's tinnitus with the veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2008).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated March 2005 to July 2006.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.

The Board acknowledges that, to date, VA has neither afforded 
the veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his bilateral hearing loss 
and tinnitus.  Under 38 U.S.C.A. § 5103A(d)(2), VA must 
provide a medical examination and/or obtain a medical opinion 
when there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, while the veteran has been diagnosed with both 
bilateral hearing loss and tinnitus, there is no evidence 
that the veteran was subjected to acoustic trauma in service 
and there is no evidence that the veteran's current hearing 
loss disability or tinnitus are related to the veteran's 
active service.  As such, the Board finds that it is 
unnecessary to obtain a VA Compensation and Pension 
examination regarding the veteran's current disabilities..

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II. Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

The veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.

The veteran's service medical records have not been 
associated with the claims folder.  Attempts have been made 
to locate these records; however, these attempts have been 
unsuccessful.  In a memorandum to the claims file, dated in 
December 2005, the attempts to locate the veteran's service 
medical records were recorded.  In January 2006 the RO sent a 
letter to the veteran indicating that his service medical 
records were unavailable and requested that he submit any 
copies of records in his possession.  The veteran responded 
in a letter dated in January 2006 and reported that he did 
not have any copies of any records to submit.  As such, the 
Board finds that the veteran's service medical records are 
unavailable.

The Board notes that the veteran is currently has a bilateral 
hearing loss disability pursuant to 38 C.F.R. § 3.385 and is 
currently diagnosed with tinnitus.  The veteran's DD 214 
reveals that the veteran served as a boiler technician (BT) 
while in service.

The veteran reported in his testimony before the undersigned 
Veterans Law Judge that his work as a boiler technician 
exposed him to loud noise in service.  The veteran described 
the noise as "somewhat noisy" and that, at times, he and 
his crewmates would have to yell at each other to make 
themselves understood.  The veteran indicated that upon 
separation from service he worked for the Santa Fe Railroad 
in a noisy environment for approximately four years prior to 
being transferred to a less noisy part of the job.  During 
those four years the veteran worked on a crew driving rivets.  
The veteran described driving rivets as noisier than anything 
encountered on the ship he served on in the Navy.

The veteran stated that he first noticed ringing in his ears 
after separation from service in the early 1960's.  The Board 
notes that this time frame coincides with the veteran's 
reported noisiest employment with the Santa Fe Railroad.  The 
veteran reported that he first noticed hearing loss in the 
1980's and stated that the hearing loss was gradual.  The 
veteran indicated that he was awarded a judgment due to his 
hearing loss by the railroad.

The veteran reported in his testimony before the undersigned 
Veterans Law Judge that he did not notice any trouble with 
his hearing until the mid 1980's.  The veteran's post service 
medical records reveal that the veteran was first treated for 
hearing loss in March 2005.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, the evidence of record 
does not indicate any hearing loss until at least 22 after 
separation from service.  The medical evidence does not show 
the presence of any hearing loss, pursuant to 38 C.F.R. 
§ 3.385, until more than 46 years after separation from 
service.  This is significant evidence against the claim.

There is no evidence of record associating the veteran's 
current bilateral hearing loss or tinnitus to the veteran's 
active service.

In light of the evidence, the Board finds that entitlement to 
service connection for bilateral hearing loss and tinnitus is 
not warranted.  The veteran currently has a bilateral hearing 
loss disability pursuant to 38 C.F.R. § 3.385 and has been 
diagnosed with tinnitus.  However, there is no evidence that 
the veteran was exposed to acoustic trauma in service.  While 
the veteran was a boiler technician in service, which exposed 
him to noise of a level that required shouting to be heard at 
times, the Board notes that there is no evidence that the 
veteran incurred acoustic trauma in service.  In addition, 
there is no evidence that the veteran had any amount of 
hearing loss or tinnitus until many years after service.  
There is no evidence associating the veteran's current 
bilateral hearing loss and tinnitus to the veteran's active 
service.  The veteran's testimony indicated that his 
bilateral hearing loss arose no earlier than 22 years after 
separation from service and his tinnitus arose several years 
after separation from service when the veteran was working 
for the Santa Fe Railroad in a self-described noisier and 
more explosive environment than the one which he encountered 
as a boiler technician in the Navy.  Accordingly, entitlement 
to service connection for bilateral hearing loss and tinnitus 
must be denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for bilateral hearing loss and tinnitus, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


